OPINION OF THE COURT
Glenn R. Morton, J.
The defendant here has been convicted of operating a motor vehicle while intoxicated as a felony and aggravated unlicensed operation, first degree, arising out of a single criminal transaction. Incident thereto, the defendant was sentenced, inter alia, to a $500 fine on the operating a motor vehicle while intoxicated conviction, and decision was reserved as to whether an additional fine was also authorized as to the conviction for aggravated unlicensed operation, first degree.
*515It would appear, commencing in 1981, a legislative scheme was adopted to combat the dangers presented by drunk drivers (L 1981, chs 910-913; L 1984, ch 190), which included mandatory fines to fund specific enforcement, treatment and prevention programs to reduce alcohol-related traffic injuries in this State (see, Governor’s July 31, 1981 mem, 1981 McKinney’s Session Laws, at 2636). However, for the following reasons, it appears that the legislative plan to the extent of felonies (Vehicle and Traffic Law § 1192 [5]; § 511 [3]) has no application due to prior judicial construction, and the mandatory fines are limited to misdemeanors.
To this effect, it is noted that the Penal Law makes no provision for unclassified felonies as distinct from misdemeanors (compare, Penal Law § 80.05 [3]) and simply classifies all appropriate offenses outside the Penal Law as class E felonies (Penal Law § 55.10 [1] [a]). As such, all sentencing provisions for outside felonies are governed exclusively by the general provisions of section 60.01 of the Penal Law, and the Vehicle and Traffic Law has no application (cf., People v Murph, 53 AD2d 702; People v Washington, 49 AD2d 914).*
Subject thereto, it is determined that the specified mandatory fine (Vehicle and Traffic Law § 511 [3] [b]) is inapplicable and that no additional discretionary fine is authorized under the circumstances here (People v Rudd, 41 AD2d 875).

 Both decided prior to the last amendment authorizing a fine for a felony irrespective of any gain (L 1977, ch 352).